Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 1 of 11 PageID 8141




                                  UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION

     NEPHRON PHARMACEUTICALS
     CORPORATION, NEPHRON S.C., INC.
     and NEPHRON STERILE
     COMPOUNDING CENTER LLC,

                               Plaintiffs,

     v.                                                            Case No: 6:18-cv-1573-Orl-31LRH

     JENNIFER SHELLY HULSEY, U.S.
     COMPOUNDING INC. and ADAMIS
     PHARMACEUTICALS CORPORATION,

                               Defendants.


                                                     ORDER
               This matter comes before the Court on the Motion for Summary Judgment (Docs. 107,

     118-1) filed by Defendants U.S. Compounding Inc. (“USC”) and Adamis Pharmaceuticals

     Corporation (“Adamis”; collectively, “Defendants”). On referral, Magistrate Judge Leslie R.

     Hoffman issued a Report and Recommendation recommending the grant in part and denial in part

     of the motion. (Doc. 165). Defendants and Plaintiffs Nephron Pharmaceuticals Corporation,

     Nephron S.C., Inc., and Nephron Sterile Compounding Center LLC (collectively, “Nephron”)

     filed Objections to the Report (Docs. 176, 177), and each filed a Response (Doc. 189, 190). Upon

     de novo review of the above, the Report will be adopted.

          I.        Background

               In this case, Nephron claims that defendant Jennifer Shelly Hulsey (“Hulsey”), a former

     Nephron employee, misappropriated trade secrets from them when she was hired by USC.1


               1
                   The Court adopts and incorporates by reference the “Factual Background” section of the
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 2 of 11 PageID 8142




     Nephron asserts that USC and its parent company, Adamis, are liable for directing Hulsey to

     obtain and provide them with the alleged trade secrets.2 Nephron asserts the following claims

     against Defendants:

        (1) Violations of the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., (“DTSA”) (Count

              1);

        (2) Violations of the Florida Uniform Trade Secrets Act (“FUTSA”) (Count III);

        (3) Tortious interference with advantageous business relationships (Count VII).

     (Doc. 74).

              On May 6, 2020, Defendants filed a motion for summary judgment on liability (Docs. 107,

     118-1). The Court referred the motion to United States Magistrate Judge Leslie R. Hoffman. Upon

     review, and after briefing by the parties (see Docs. 121, 127), Judge Hoffman recommends the

     grant in part and denial in part of the motion (see Doc. 165).

              As discussed in greater detail below, Defendants and Nephron object to Judge Hoffman’s

     recommendation. (Docs. 176, 177). With briefing complete (Docs. 189, 190), this matter is ripe

     for adjudication.

        II.         Legal Standards

              A.       Review of Reports and Recommendations

              In resolving objections to the recommendation of a magistrate judge, the district judge

     must determine de novo any part of the magistrate judge's disposition that has been properly

     objected to.3 Fed. R. Civ. P. 72(b)(3). De novo review requires independent consideration of


     Report and Recommendation (Doc. 165 at 5-9).
              2
                  Nephron’s claims against Hulsey are currently stayed as she has filed for bankruptcy.
              3
               Where a litigant does not make specific objections to a magistrate judge's factual
     findings, those findings are reviewed for clear error. Garvey v. Vaughn, 993 F.2d 776, 779 n.9


                                                        -2-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 3 of 11 PageID 8143




     factual issues based on the record. Jeffrey S. by Ernest S. v. State Bd. of Educ. of Ga., 896 F.2d

     507, 513 (11th Cir. 1990). After conducting a careful and complete review of the findings and

     recommendations, the district judge “may accept, reject, or modify the recommended disposition;

     receive further evidence; or return the matter to the magistrate judge with instructions.” Fed. R.

     Civ. P. 72(b)(3).

            B.      Motions for Summary Judgment

            A party is entitled to summary judgment when the party can show that there is no genuine

     issue as to any material fact. Fed. R. Civ. P. 56(c). Which facts are material depends on the

     substantive law applicable to the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The moving party bears the burden of showing that no genuine issue of material fact exists.

     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In determining whether the moving party has

     satisfied its burden, the court considers all inferences drawn from the underlying facts in a light

     most favorable to the party opposing the motion and resolves all reasonable doubts against the

     moving party. Anderson, 477 U.S. at 255. The court is not, however, required to accept all of the

     non-movant's factual characterizations and legal arguments. Beal v. Paramount Pictures Corp., 20

     F.3d 454, 458–59 (11th Cir 1994).

            When a party moving for summary judgment points out an absence of evidence on a

     dispositive issue for which the non-moving party bears the burden of proof at trial, the nonmoving

     party must "go beyond the pleadings and by [his] own affidavits, or by the depositions, answers to

     interrogatories, and admissions on file, designate specific facts showing that there is a genuine

     issue for trial." Celotex Corp., 477 U.S. at 324. Thereafter, summary judgment is mandated against

     the nonmoving party who fails to make a showing sufficient to establish a genuine issue of fact for


     (11th Cir. 1993).



                                                      -3-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 4 of 11 PageID 8144




     trial. Id. The party opposing a motion for summary judgment must rely on more than conclusory

     statements or allegations unsupported by facts. Evers v. Gen. Motors Corp., 770 F.2d 984, 986

     (11th Cir. 1985) ("conclusory allegations without specific supporting facts have no probative

     value").

        III.        Analysis

               A.        Defendants’ Objection

               Defendants raise six objections to the Report on their motion for summary judgment. The

     Court addresses each objection in turn.

                    1.      Nephron’s Damages Evidence

               For their first objection, Defendants argue that Judge Hoffman erred by declining to

     exclude Nephron’s damages expert report under Rule 26(a)(1) and by declining to address

     Defendants’ reply argument regarding royalty damages.4

               Nephron failed to comply with the initial computation of damages disclosure requirement

     of Fed. R. Civ. P. 26(a)(1). (See Doc. 118-19 at 3–4; Doc. 118-20 at 4). However, Defendants did

     not seek to compel compliance with this requirement earlier in this case when the Court could

     order disclosure and impose an appropriate sanction. Defendants cannot be permitted to

     circumvent a reasonable cure to a discovery violation by raising the issue for the first time as a

     complete defense at summary judgment. See XTEC, Inc. v. Cardsmart Techs., Inc., No. 11-22866-

     CIV, 2014 WL 10250973, at *4 (S.D. Fla. Dec. 2, 2014); Cheney v. IPD Analytics, No. 08-23188-

     CIV, 2009 WL 4800247, at *4 (S.D. Fla. Dec. 11, 2009). Further, Nephron has provided



               4
               Defendants repeat the argument that Nephron cannot assert alternative claims for actual
     damages or a reasonable royalty in their Motion to Exclude Carrie L. Distler’s expert report. (Doc.
     158). While the Court sees no colorable argument here, it will address Defendants’ assertion when
     it addresses that motion.



                                                       -4-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 5 of 11 PageID 8145




     Defendants with its damages expert report and Defendants have raised arguments with respect to

     Nephron’s theory of damages in their Reply and their motion to exclude, eliminating any potential

     prejudice caused by Nephron’s discovery violation. (See Doc. 127 at 2–3; Doc. 158).

                  2.      Exemplary Damages and Attorneys’ Fees

             For their second objection, Defendants argue that Judge Hoffman incorrectly found an

     issue of fact with respect to Nephron’s entitlement to exemplary damages and attorneys’ fees on

     its DTSA and FUTSA claims. As discussed below, Nephron has presented sufficient evidence to

     establish disputed issues of material fact with respect to whether Defendants misappropriated its

     trade secrets by acquisition or use. See infra § (III)(A)(5). These issues of fact encompass whether

     Defendants engaged in “willful and malicious” misappropriation and fall within the province of

     the jury. See Fla. Stat. §§ 688.004(2), 688.005; 18 U.S.C. §§ 1836(b)(3)(C), (D).

                  3.      Additional Trade Secrets

             For their third objection, Defendants appear to argue that Judge Hoffman failed to address

     Nephron’s “other” trade secret claims—that Hulsey’s alleged misappropriation of a customer

     compilation summary and more customer contact lists can be imputed to Defendants under an

     agency theory. This is incorrect as Judge Hoffman specifically addresses this argument, as well as

     Defendants’ objections. (See Doc. 165 at 36-38). Nonetheless, considering Defendants’ arguments

     on the issue de novo, summary judgment is inappropriate. Defendants moved for summary

     judgment with respect to three specific trade secrets at issue in this case, which do not encompass

     the “other” trade secrets that Defendants point to here. Because Defendants failed to move for

     summary judgment on these other claims, the Court need not address Defendants’ contentions

     further.5



             5
                 Even considering Defendants’ arguments here, there are genuine issues of material fact


                                                      -5-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 6 of 11 PageID 8146




                4.      Hearsay Objection

            For their fourth objection, Defendants argue that Judge Hoffman erred in rejecting their

     hearsay objection as to Nephron’s Exhibit E. In their Reply, Defendants objected to sixteen

     exhibits comprising over 150 pages of records as hearsay without providing any analysis

     supporting their position. (Doc. 127 at 2). Defendants now limit their objection to Exhibit E. (Doc.

     121-6). As in their Reply (Doc. 127 at 7 n.40), Defendants declined to elaborate on the basis for

     this objection beyond stating that the document is hearsay. (Doc. 177 at 10). Defendants have

     declined to put forth any argument on the issue or provide legal authority in support of their

     position. This objection is therefore overruled.6 See U.S. Steel Corp. v. Astrue, 495 F.3d 1272,

     1287 n.13 (11th Cir. 2007); Farah v. A-1 Careers, No. 12-2692-SAC, 2013 WL 6095118, at *12

     (D. Kan. Nov. 20, 2013).

                5.      Trade Secrets

            For their fifth objection, Defendants argue that Judge Hoffman erred in finding that

     Nephron presented material issues of fact on the elements of its trade secret claims. The Court will

     address each element in turn.

                     i. Ownership

            Defendants claim that the trade secret claims of Nephron S.C., Inc. and Nephron Sterile

     Compounding Center LLC must be dismissed because only Nephron Pharmaceuticals Corporation

     can establish ownership of the alleged trade secrets. In their Motion, Reply, and Objection,



     with respect to these arguments and summary judgment is improper. (See Doc. 121 at 22–25; Doc.
     127 at 14–15).
            6
              The Court further notes that Exhibit E is a demonstrative summary of Nephron’s
     evidence and is not excludable as hearsay. The Exhibit has no substantive impact on Defendants’
     arguments at summary judgment and its exclusion would not impact the Court’s analysis.



                                                     -6-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 7 of 11 PageID 8147




     Defendants cite to no authority supporting the contention that ownership is an element under

     FUTSA. See Treco Int'l S.A. v. Kromka, 706 F. Supp. 2d 1283, 1290 (S.D. Fla. 2010). Even if

     ownership were required under FUTSA and DTSA, the only statement cited by Defendants does

     not establish as a matter of law whether one or all the plaintiffs owned the alleged trade secrets

     and dismissal is not appropriate at this stage. (See Doc. 118-4 at 25:6–15).

                    ii. Whether Nephron’s Information Constitutes Trade Secrets

            Defendants assert that Nephron’s customer list, pricing and sales information, and

     commercial strategy are not trade secrets under DTSA and FUTSA. “[C]onfidential business

     information and customer information is protected” under both statutes. New Country Motor Cars

     of Palm Beach, LLC v. Beresford, No. 17-80856-CIV, 2019 WL 3890456, at *8 (S.D. Fla. May 3,

     2019). “The question of whether information constitutes a trade secret is a question of fact

     normally resolved by a jury after full presentation of evidence.” Trinity Graphic, USA, Inc. v.

     Tervis Tumbler Co., 320 F. Supp. 3d 1285, 1293 (M.D. Fla. 2018) (citing Lear Siegler, Inc. v. Ark-

     Ell Springs, Inc., 569 F.2d 286, 288–89 (5th Cir. 1978)).

            Defendants argue that the customer list is not a trade secret because the healthcare entities

     on the list are publicly known and the lists could easily be replicated by other 503B competitors,

     while Nephron contends that the customer lists contained confidential information. (See Doc. 117

     at 432:24–434:16; Doc. 117-2, at 44:2–13; Doc. 121 at 4–5). Defendants further argue that

     Hulsey’s notations as to the “best customers” cannot be trade secrets and that she had memorized

     this information without the aid of the lists. (See 118-1 at 11; Doc. 118-11). Whether Hulsey is to

     be believed, however, is an issue of credibility for the jury to determine. Defendants further assert

     that the pricing and sales information cannot qualify as a trade secret because it can be readily

     ascertained from Nephron’s customers. The parties present conflicting deposition testimony as to




                                                      -7-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 8 of 11 PageID 8148




     whether customers actually reveal Nephron’s prices and whether Nephron requires its customers

     to enter confidentiality agreements. (Doc. 118-1 at 12–13; Doc. 121 at 7–8). The parties also

     present conflicting testimony and evidence on whether the alleged commercial strategy was

     generally known. (See Doc. 118-1 at 15; Doc. 121 at 10; Doc. 121–17). These are all disputes of

     material fact and summary judgment is inappropriate here. Further, there is an overarching triable

     issue of fact as to whether Nephron’s database containing its customer list and pricing and sales

     information is itself protectable. See Compulife Software Inc. v. Newman, 959 F.3d 1288, 1314–15

     (11th Cir. 2020).

                    iii. Reasonable Measures to Protect

            Defendants contend that Judge Hoffman erred in finding a triable issue of fact as to

     whether Nephron’s protective measures were reasonable. “Courts are extremely hesitant to grant

     summary judgment regarding the fact-intensive questions of the existence of a trade secret or

     whether a plaintiff took reasonable steps to protect its trade secrets.” Furmanite America, Inc. v.

     T.D. Williamson, Inc., 506 F. Supp. 2d 1134, 1141 (M.D. Fla. 2007). As with the briefing before

     Judge Hoffman, Defendants’ Objection and Nephron’s Response point to a variety of security

     measures that Nephron did and did not take. (See Doc. 177 at 16–19; Doc. 189 at 14–16). Whether

     Nephron’s security measures were reasonable is a jury question.

                    iv. Misappropriation

            Defendants contest Judge Hoffman’s determination regarding misappropriation on the

     basis that USC lacked knowledge of Hulsey’s non-disclosure agreement and that there is no

     evidence that Hulsey used or disclosed Nephron’s trade secrets after beginning her employment

     with USC. Again, there is conflicting evidence and inferences from that evidence on the issue.

     First, Hulsey’s supervisor at USC, Clay Guinn, gave conflicting testimony as to his knowledge of




                                                      -8-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 9 of 11 PageID 8149




     Hulsey’s NDA. (See Doc. 117-1 at 62:4–63:23; Doc. 121-4 at 63:15–65:1). Second, determining

     whether Hulsey disclosed or used Nephron’s trade secrets will largely depend on a credibility

     finding and consideration of the circumstantial evidence surrounding her hire. Defendants’

     objections here challenge the probity of the evidence and fall squarely within the province of the

     jury. See Lane v. Celotex Corp., 782 F.2d 1526, 1528 (11th Cir. 1986).

                     v. Causation

            Finally, Defendants briefly contend that Judge Hoffman erred in determining that

     Nephron’s damages expert’s report creates an issue of fact as to causation. Nephron faces a

     “liberal” burden in establishing actual damages and need only show “the misappropriation, the

     subsequent commercial use, and . . . evidence by which the jury can value the rights the defendant

     has obtained.” Advantor Sys. Corp. v. DRS Tech. Servs., Inc., 678 F. App’x 839, 853 (11th Cir.

     2017) (quoting Premier Lab Supply, Inc. v. Chemplex Indus., Inc., 94 So. 3d 640, 644 (Fla. 4th

     Dist. Ct. App. 2012)). Because the Court finds genuine issues of material fact as to whether

     Defendants misappropriated and used Nephron’s trade secrets, the only question here is whether

     Nephron presented sufficient evidence to value the alleged misappropriation. Nephron’s expert

     report raises an issue of fact in this regard and summary judgment is not appropriate.7

                6.      Tortious Interference

            Last, Defendants argue that, while Judge Hoffman was correct in recommending summary

     judgment on Nephron’s tortious interference claim as being preempted by FUTSA, she erred to

     the extent that she rejected their other arguments on the issue. Because the Court agrees with




            7
               Even were the Court to grant summary judgment as to actual damages, Nephron’s trade
     secret claims could still proceed because it is pursuing an alternative claim for reasonable
     royalties. Further, Nephron also seeks injunctive relief.



                                                     -9-
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 10 of 11 PageID 8150




     Judge Hoffman’s Recommendation as to Nephron’s tortious interference claim, further discussion

     of Defendants’ objections is unnecessary.

              B.      Nephron’s Objection

              Nephron only raises one objection to Judge Hoffman’s Report and Recommendation—that

     summary judgment on its tortious interference claim (Count VII) was inappropriate because it is

     not preempted by FUTSA. Nephron’s claim for tortious interference is preempted by FUTSA if it

     involves “the same underlying factual allegations as [its] claim for trade secret misappropriation.”

     New Lenox Indus., Inc. v. Fenton, 510 F. Supp. 2d 893, 908 n.65 (M.D. Fla. 2007) (citing Am.

     Honda Motor Co. v. Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170, 1180–81 (M.D. Fla.

     2005)). Nephron states in its objection that it alleges interference with its NDA with Hulsey and

     with Hulsey’s at-will employment relationship. Nephron asserts that the interference with

     Hulsey’s at-will employment comprises a wrong distinct from Nephron’s trade secret claims.

     Nephron seems to imply that the hiring away of an at-will employee is independently sufficient to

     support a tort claim. While Florida law may permit tortious interference claims in some cases with

     respect to at-will employment relationships, a plaintiff must still show they were harmed by that

     interference. See Ahern v. Boeing Co., 701 F.2d 142, 143–44 (11th Cir. 1983). The only harm

     Nephron alleges it suffered when Defendants hired Hulsey is the misappropriation of its trade

     secrets. (See Doc 74, ¶¶ 145–46). Therefore, Nephron’s tortious interference claim is preempted

     by FUTSA.

        IV.        Conclusion

              Accordingly, it is hereby ORDERED and ADJUDGED as follows:

                   1. The Report and Recommendation (Doc. 165) is ADOPTED and CONFIRMED,

                      as set forth above.




                                                    - 10 -
Case 6:18-cv-01573-GAP-LRH Document 196 Filed 12/07/20 Page 11 of 11 PageID 8151




                2. Nephron’s and Defendants’ Objections (Docs. 176 and 177) to the Report and

                   Recommendation on Defendants’ motion are OVERRULED.

                3. Defendants’ Motion for Summary Judgment (Docs. 107, 118-1) is GRANTED in

                   favor of Defendants and against Nephron on Count VII of the third amended

                   complaint, and DENIED in all other respects.

            DONE and ORDERED in Chambers, Orlando, Florida on December 7, 2020.




     Copies furnished to:

     Counsel of Record
     Unrepresented Party




                                                 - 11 -
